The bill in this case was filed by the appellant against the appellee, to enjoin the defendant from foreclosing a mortgage, and for an accounting, and to be let in to redeem. The appeal is prosecuted from a final decree confirming the report of the register, ascertaining a certain designated amount due from ' the complainant to the respondent, and that the complainant be entitled to redeem upon the payment of such amount, and further ordering that if the amount is not paid within 30 days from the filing of the decree, the land contained in the mortgage should be sold at public -outcry. The decree appealed from is affirmed.
Opinion by
Brioicell, C. J.